Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 1 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 2 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 3 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 4 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 5 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 6 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 7 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 8 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document      Page 9 of 10
Case 19-10827-ABA   Doc   Filed 08/19/19 Entered 08/19/19 12:55:16   Desc Main
                          Document     Page 10 of 10
